Citation Nr: 9916059	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  98-00 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for a disability 
manifested by sunburn of both shoulders.

3. Entitlement to service connection for a rash of the hands 
and feet.

4. Entitlement to service connection for cardiovascular 
disease, to include hypertension.


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to August 
1980 and from May 1982 to May 1984.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Paul, Minnesota 
(RO).


FINDINGS OF FACT

1.  There is no competent medical evidence linking any 
current low back disability to the veteran's period of active 
service.

2.  There is no competent medical evidence of a current 
disability related to sunburn of the shoulders in service.

3.  There is no competent medical evidence of a current rash 
of the hands and feet.

4.  There is no competent medical evidence linking any 
current cardiovascular disease to the veteran's period of 
active service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a low 
back disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for a 
disability manifested by sunburn of both shoulders is not 
well grounded.  38 U.S.C.A. § 5107(a).

3.  The claim of entitlement to service connection for a rash 
of the hands and feet is not well grounded.  38 U.S.C.A. 
§ 5107(a).

4.  The claim of entitlement to service connection for a 
cardiovascular disease is not well grounded.  38 U.S.C.A. 
§ 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from injury or disease contracted in the line of duty or for 
aggravation of a preexisting injury or condition.  
38 U.S.C.A. § 1131 (West 1991).  Certain listed chronic 
diseases, including hypertension and other cardiovascular 
disease, may be presumed to have been incurred in service 
when manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

To establish service connection, the veteran carries the 
burden of "submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski 1 Vet App. 78, 81 (1990).  For a claim to 
be well-grounded, there must be (1) competent medical 
evidence of a current disability; (2) lay or medical 
evidence, as appropriate, of incurrence or aggravation of a 
disease or injury in service; and (3) competent medical 
evidence of a nexus between the in-service disease or injury 
and the current disability.  Epps v. Gober, 126 F.3d 1464, 
1467-1468 (Fed. Cir. 1997).


I.  Back Disorder

Service medical records show that, in August 1976, the 
veteran presented with complaints of low back pain for the 
past 3 to 4 months, with no history of trauma.  Objective 
findings were negative, except for pain when leaning 
backwards and tenderness of the 3rd to 5th lumbar vertebrae.  
The veteran was seen again for complaints of low back pain in 
September 1976.  The assessment at that time was 
musculoskeletal pain, and he was given analgesic balm. In 
June 1977, the veteran again complained of low back pain, and 
the assessment was chronic low back pain.
In November 1977, the veteran injured his back while playing 
football.  The assessment was trauma to the lumbosacral area; 
medication and bedrest were prescribed.  Following that 
incident, available service medical records are negative for 
further complaints or treatment of low back symptoms. At an 
examination for enlistment in September 1981, the veteran's 
spine and musculoskeletal system were evaluated as normal.  
In a report of medical history in September 1981, the veteran 
denied having recurrent back pain.  In March 1983, during the 
veteran's second period of active service, he was seen at a 
medical clinic and "No problems at this time" were noted.  
Subsequent service medical records are silent as to the back.

Postservice medical records include reveal that the veteran 
fell from a tricycle in July 1993 and experienced the onset 
of pain in the lumbosacral area.  X-rays at a private 
facility showed a compression fracture at T-12, L1 and the 
veteran was placed in a body cast.  In December 1993, he 
continued to complain of back pain since the accident.  The 
veteran has not submitted records of any medical treatment 
for his back since December 1993.

An essential element of a well grounded claim is medical 
evidence of a nexus, or relationship, between a current 
disability and an incident or manifestation during active 
service.  38 U.S.C.A. § 5107(a); Epps.  Such evidence is 
completely lacking in this case, with reference to the 
veteran's back.  No physician, VA or private, has related any 
current back disability to complaints of back pain while the 
veteran was on active duty.  Therefore, the claim for service 
connection for a low back disorder is not well grounded, and 
must be denied on that basis. The veteran's own statements as 
to the etiology of his claimed low back disability do not 
serve to make his claim well grounded, because evidence of a 
medical nexus cannot be established by lay testimony.  Brewer 
v. West, 11 Vet.App. 228, 234 (1998); Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  The Board concludes that, because, no 
competent medical evidence linking a current low back 
disability to the veteran's period of active service has been 
submitted, the claim must be denied as not well grounded.

II. Sunburn

The veteran's service medical records show that he was seen 
for complaints of sunburn to his shoulders in July 1977.  One 
large blister was noted, and he was given sunburn cream to 
apply to the affected area.  A few days later, he returned 
and second degree sunburn of the left shoulder was noted.  
Subsequent service medical records are negative for sunburn.  

The veteran has not submitted any medical evidence showing a 
current disability related to episodes of sunburn of the 
shoulders while on active duty. Therefore, as no competent 
medical evidence of a current disability has been submitted, 
the veteran's claim for service connection for a disability 
manifested by sunburn of both shoulders must be denied as not 
well grounded.  38 U.S.C.A. § 5107(a).


III. Rash of Hands and Feet

Service medical records show that the veteran was seen for 
complaints of an itchy and painful rash in August 1977.  
Objective findings included a scaly rash with a border of 
dead tissue, mostly on the anterior sides of the hands.  The 
assessment was contact dermatitis.  Approximately two weeks 
later, the veteran returned with complaints of a rash on his 
feet.  The physician noted dry, scaly skin with a round, 
scaly border on the bottom of both feet.  The assessment was 
tinea pedis and friction. Subsequent service medical records 
are negative for complaints of or treatment of rash.  In his 
report of medical history in September 1981, the veteran 
denied having any skin disease.  

The veteran has not submitted any medical evidence that he 
currently has any skin rash.  As there is no medical evidence 
of a current disability, the Board finds that the claim for 
service connection for a rash of the hands and feet is not 
well grounded and must be denied on that basis.  38 U.S.C.A. 
§ 5107(a).  

IV. Cardiovascular Disease

The veteran's service medical records show blood pressure 
readings of 120/72 in August 1976 and 116/84 in April 1983.  
In June 1980, the veteran presented with a history of 
headaches, fainting spells, and general malaise.  His blood 
pressure was recorded at 110/80. The veteran's discharge 
examination of August 1980 recorded a sitting blood pressure 
of 136/94 and a recumbent blood pressure of 130/66.  The 
sitting blood pressure was recorded as 130/66, when retaken.  
In his report of medical history in September 1981, the 
veteran denied having had high blood pressure.  The veteran's 
available service medical records do not contain a diagnosis 
of hypertension or of any form of cardiovascular disease.  

In his substantive appeal, received in December 1997, the 
veteran alleged that, at some unspecified time, a 30 day 
study of his high blood pressure was done, and "They said 
that I would not be able to reenlist if it could not be 
controlled."  With reference to the veteran's statement, the 
Board observes that he did reenlist in May 1982, and his 
service medical records are entirely negative for a diagnosis 
of hypertension.

Postservice private medical records reflect that the veteran 
was hospitalized in December 1993 for evaluation of chest 
pain. The diagnoses at that time were status post myocardial 
infarction, status post percutaneous transluminal coronary 
angioplasty, and coronary artery disease.  The veteran was 
again hospitalized in October 1995 and April 1996 for 
unstable angina.  The veteran's postservice private medical 
records, from the Mayo Clinic in Minnesota, do not contain a 
finding or opinion that heart disease diagnosed in December 
1993 was related to any incident or manifestation during his 
periods of active service.  Therefore, there is no competent 
medical evidence of a nexus between current cardiovascular 
disease and the veteran's active service or the year 
following his separation from service.  For that reason, the 
Board concludes that the claim for service connection for 
cardiovascular disease, to include hypertension, is not well 
grounded and must be denied on that basis.  38 U.S.C.A. 
§ 5107(a).

The veteran's own statements as to the etiology of his 
current cardiovascular disease do not serve to make his claim 
well grounded, because evidence of a medical nexus cannot be 
established by lay testimony.  Brewer v. West, 11 Vet.App. 
228, 234 (1998); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992). 

The veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection and VA therefore has no duty to assist him in 
developing the facts pertinent to those claims.  See Epps, 
126 F.2d at 1468.  

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the veteran's 
service connection claims "plausible".  See generally 
McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 1997).

The Board views this discussion as sufficient to inform the 
veteran of the elements necessary to well ground his claims, 
and as an explanation as to why his current attempt has 
failed. Robinette v. Brown, 8 Vet.App. 69, 77-78 (1995).



ORDER

Service connection for a low back disorder is denied.

Service connection for a disability manifested by sunburn of 
both shoulders is denied.

Service connection for a rash of the hands and feet is 
denied.



Service connection for a cardiovascular disease, to include 
hypertension,  is denied.



		
	JAMES A. FROST
Acting Member, Board of Veterans' Appeals

 

